              Case 1-20-40079-cec              Doc 2-1       Filed 01/07/20          Entered 01/07/20 17:14:09


                                                     Notice Recipients
District/Off: 0207−1                         User: galaimo                        Date Created: 1/7/2020
Case: 1−20−40079−cec                         Form ID: 761                         Total: 4


Recipients of Notice of Electronic Filing:
tr          Alan Nisselson         anisselson@windelsmarx.com
                                                                                                                    TOTAL: 1

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Xiaonian He         255 Ovington Ave        Brooklyn, NY 11209
aty         Baya Harrison        The Harrison Law Firm P.C.         38−08 Union Street        Suite 11A       Flushing, NY
            11354
smg         Office of the United States Trustee      Eastern District of NY (Brooklyn Office)       U.S. Federal Office
            Building       201 Varick Street, Suite 1006       New York, NY 10014
                                                                                                                    TOTAL: 3
